Order of fact-finding and disposition (one paper), Family Court, Bronx County (Allen G. Alpert, J.), entered on or about March 25, 2008, which, to the extent appealed from, upon a finding of permanent neglect, terminated respondent mother’s *566parental rights to the subject child and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The finding of permanent neglect was supported by clear and convincing evidence (Social Services Law § 384-b [7] [a]). The record establishes that the agency made diligent efforts to encourage and strengthen the parental relationship by providing assistance so that respondent could attend family therapy, obtain suitable housing, meet her financial needs, and by scheduling regular visits with the child. Despite these diligent efforts, respondent failed to attend therapy, secure a suitable home environment, or obtain employment before the petition was filed. She was also inconsistent in her visitation (see Matter of Kevin J., 55 AD3d 468 [2008], lv denied 11 NY3d 715 [2009]; Matter of William P., 23 AD3d 237 [2005]).
Á preponderance of the evidence demonstrated that the termination of respondent’s parental rights was in the best interests of the child, who has been living with her foster family for virtually her entire life (see Matter of Emanuel N.F., 22 AD3d 288 [2005]). Concur — Andrias, J.P., Sweeny, Nardelli, Catterson and DeGrasse, JJ.